United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3632
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Aaron Lee Gant

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: June 10, 2013
                             Filed: September 13, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, BEAM, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Aaron Lee Gant pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). The district court1 imposed an 86-month sentence,
varying downward from the advisory guidelines range of 92 to 115 months in prison.

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Gant appeals arguing that the district court abused its discretion by imposing a
substantively unreasonable sentence. We affirm.

       Seven months after his release from a 78-month sentence, Gant was pulled over
by St. Paul police. Ignoring an officer’s command, Gant exited the vehicle and fled
on foot. After a brief chase, officers apprehended Gant and seized a handgun he had
ditched in a backyard while fleeing. He initially reported that he was holding the
handgun as collateral for a loan. He later explained that he acquired the weapon to
defend his home and family following an armed robbery of his fiancée.

       At sentencing, neither party objected to the guidelines range. The government
urged a 102- to 120-month sentence based on Gant’s reckless flight, his lack of candor
regarding why he acquired the gun, his long criminal history, and his recent release
from prison. Gant requested a sentence of 48 months, citing childhood abuse and
neglect, positive contributions to his community and family, possession of the firearm
to protect his family, and lack of a violent criminal history. Gant conceded he had 47
criminal history points but argued that many resulted from non-serious traffic
offenses.

        The district court acknowledged that 47 criminal history points may exaggerate
Gant’s dangerousness but noted he would be in Criminal History Category VI even
if traffic offenses were entirely excluded. The court explained it would grant a
downward variance because of Gant’s commitment to his family and contributions to
his local community, but stated that the sentence imposed should be more severe than
Gant’s most recent prior sentence:


      People don’t learn if you just keep putting your hand on the burner and
      you get the same result. You got to have a graduated sanction. The last
      sentence you had was 78 months and you were out of prison less than



                                         -2-
      seven months before you pick up the crime, and that’s a really bad sign
      in terms of whether you are likely to be back in court again.

                                 *    *   *     *   *

      [The sentence] is a six-month reduction below the low end of the
      guidelines . . . . I think there are some mitigating circumstances, but it
      needs to be a lengthy sentence [to make] the point that you can’t ever
      have a gun again in any way.

       On appeal, Gant argues the district court abused its discretion because an 86-
month sentence overweighted his criminal history, underweighted mitigating factors,
and inappropriately set a sentencing “floor” based on the length of his most recent
sentence. In reviewing substantive reasonableness, we grant district courts wide
latitude, setting aside the sentence only in the “unusual” case. United States v.
Feemster, 572 F.3d 455, 461, 464 (8th Cir. 2009) (en banc). Here, the district court
explained how each of Gant’s mitigation arguments affected its assessment of an
appropriate sentence and justified a six-month downward variance. When the district
court varies below the bottom of the guidelines range, “it is nearly inconceivable that
the court abused its discretion in not varying downward still further.” United States
v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009). A district court in its sentencing
discretion may impose a graduated, more severe punishment when a prior sentence
has provided “inadequate deterrence.” United States v. Paulino-Duarte, 670 F.3d 842,
844 (8th Cir. 2012). Here, there was only seven months between Gant’s release from
prison and the instant offense. The district court did not abuse its discretion by
imposing a substantively unreasonable sentence.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-